*13On October 14, 2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with Thirteen (13) years suspended, for the offense of Criminal Possession with Intent to Distribute, a felony; Count II: Five (5) years in the Montana State Prison for the offense of Criminal Possession of Dangerous Drugs, a felony; Count III: Commitment to the Richland County Jail for a term of Six (6) months, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor; and Twenty (20) years in the Montana State Prison, with Fifteen (15) years suspended, for the designation of Persistent Felony Offender. Counts II and III shall run concurrently to Count I.
On March 7, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Lyle Panasuk. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 7th day of March, 2005.
DATED this 31st day of March, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.